UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bernzott U.S. Small Cap Value Fund (Ticker Symbol: BSCVX) ANNUAL REPORT May 31, 2013 Bernzott U.S. Small Cap Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Report of Independent Registered Public Accounting Firm 16 Supplemental Information 17 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bernzott U.S. Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bcafunds.com Dear Fellow Shareholder: We are proud to report on the first year-end of the Bernzott U.S. Small Cap Value Fund (BSCVX).The fund started operations on September 11, 2012 and its year-end is May 31.The inception-to-date return of the fund as of May 31, 2013 is 19.5%, while the benchmark Russell 2000 Value retuned 18.16% over the same period.We are pleased with our results. Given the impressive performance of the markets over the past year, we are especially happy with the fund’s performance.In times of heighted stock prices, we would expect relative underperformance due to the kind of companies we like to own.Our research process continues to lead us to quality companies purchased at attractive prices relative to free cash flow. Our investment philosophy remains unchanged – we own companies that have consistently grown revenue with solid operating profit margins despite economic and industry cyclicality.Consequently, when the market is favoring highly cyclical, lower quality companies, we have a difficult time keeping up.However, this past year we had several positions that outpaced even our high expectations and the result has been very good for our shareholders. Relative to the R2000V, we remain significantly underweight Financial Services and overweight Consumer Discretionary and Industrials. We remain wary of companies subject to heightened regulatory oversight and scrutiny. We remain concerned about consumer spending and confidence, systemic unemployment and unsustainable government deficit spending.Our underweight position in Financial Services did not have a significant positive or negative impact on performance over the reporting period. However, year-to-date the Financial Services sector has contributed nearly 5% of the benchmark’s 14.85%. Most financial institutions fail to meet our quality standards – they often lack transparency, are highly leveraged, generate low returns on capital, are heavily regulated and cyclical. Our weightings in various sectors are a result of a bottom-up analysis, as opposed to a top-down sector preference.We have a long-term investment horizon and an investment philosophy that focuses on four key areas: rigorous research and disciplined stock selection; a strong value orientation; concentrated portfolio construction; and a clear sell discipline.The ultimate percentage in different sectors (including cash) is a by-product of the current number and quality of investment opportunities that meet our investment strategy. 1 While many investors believe our job becomes easier as prices rise, there are still many challenges in this type of market.The most striking issue is finding new companies to buy at reasonable prices.A highly-correlated, big momentum market takes most prices up with it.This makes finding equities at a discount more difficult.A market that approaches fair value makes disciplined stock picking even more important.When prices are relatively expensive there is a bigger chance of overpaying.Consequently, although one might think it is all smiles around the investment team, in reality, discipline, patience and stock selection is more important now than ever in our assessment of potential reward versus risk. Going forward, we believe there is still room for price appreciation in our portfolio companies, notwithstanding the significant price increases over this past year.We don’t like to make macroeconomic predictions, but we believe the growth rates and other variables in our pricing models are reasonable given what the companies have guided for the upcoming year.As we always do, we will continue to study financial statements, talk with management teams, and reassess our assumptions and analysis while building portfolios that will garner additional returns without taking additional risk. The current pace is likely unsustainable, but we believe the companies we own will enjoy continued success, and as a result, your investment will enjoy the same success. We appreciate your investment in BSCVX.We will continue to work hard to earn your loyalty. Bernzott Capital Advisors IMPORTANT DISCLOSURES: The views in this report were those of the Fund’s advisor as of May 31, 2013 and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders in understanding their investment in the Global Fund and do not constitute investment advice. This letter may contain discussions about certain investments both held and not held in the portfolio. All current and future holdings are subject to risk and to change. An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in value stocks, small-cap companies and real estate investment trusts. The Fund may be focused on a limited number of issuers. More information about these risks may be found in the Fund’s prospectus. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. 2 Bernzott U.S. Small Cap Value Fund FUND PERFORMANCE at May 31, 2013 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index. Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not possible to invest in an index. Total Returns as of May 31, 2013 3 Months 6 Months Since Inception* (9/11/12) Bernzott U.S. Small Cap Value Fund 6.22% 13.06% 19.50% Russell 2000 Value Index 7.17% 19.69% 18.16% * Cumulative. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-877-998-9880 or by visiting www.bcafunds.com. Gross and net expense ratios for the Fund are 1.24% and 0.95%, respectively, which are the amounts stated in the current prospectus dated June 29, 2012.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until September 30, 2013.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 3 Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 Number of Shares Value COMMON STOCKS – 92.1% BASIC MATERIALS – 11.6% Buckeye Technologies, Inc. $ Compass Minerals International, Inc. Owens-Illinois, Inc.* CONSUMER, CYCLICAL – 18.6% Cinemark Holdings, Inc. Coinstar, Inc.* Hasbro, Inc. International Game Technology Interval Leisure Group, Inc. Mobile Mini, Inc.* PetSmart, Inc. CONSUMER, NON-CYCLICAL – 25.0% Ascent Capital Group, Inc. - Class A* Brink's Co. Equifax, Inc. FTI Consulting, Inc.* Teleflex, Inc. Total System Services, Inc. Towers Watson & Co. - Class A WD-40 Co. Weight Watchers International, Inc. ENERGY – 5.5% Dresser-Rand Group, Inc.* INDUSTRIAL – 22.5% Blount International, Inc.* Clean Harbors, Inc.* Energizer Holdings, Inc. Gentex Corp. Hillenbrand, Inc. Landstar System, Inc. Mistras Group, Inc.* TECHNOLOGY – 8.9% Broadridge Financial Solutions, Inc. 4 Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Synopsys, Inc.* $ TOTAL COMMON STOCKS (Cost $16,703,721) EXCHANGE-TRADED FUND – 5.9% iShares Russell 2000 Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,112,440) Principal Amount SHORT-TERM INVESTMENTS – 5.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,057,150) TOTAL INVESTMENTS – 103.4% (Cost $18,873,311) Liabilities in Excess of Other Assets – (3.4)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Bernzott U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of May 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 25.0% Industrial 22.5% Consumer, Cyclical 18.6% Basic Materials 11.6% Technology 8.9% Energy 5.5% Total Common Stocks 92.1% Exchange-Traded Funds 5.9% Short-Term Investments 5.4% Total Investments 103.4% Liabilities in Excess of Other Assets (3.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Bernzott U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 Assets: Investments, at value (cost $18,873,311) $ Receivables: Fund shares sold Dividends and interest Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Auditing fees Transfer agent fees and expenses Fund administration fees Fund accounting fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 7 Bernzott U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Period September 11, 2012* through May 31, 2013 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Fund administration fees Offering costs Registration fees Fund accounting fees Auditing fees Chief Compliance Officer fees Legal fees Custody fees Miscellaneous Shareholder reporting fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 8 Bernzott U.S. Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period September 11, 2012* to May 31, 2013 Increase in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Proceeds from shares sold Cost of shares redeemed1 ) Net increase from capital transacations Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares redeemed ) Net increase from capital share transactions * Commencement of operations 1 Net of redemption fee proceeds of $383. See accompanying Notes to Financial Statements. 9 Bernzott U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period September 11, 2012* to May 31, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed %) 5 After fees waived and expenses absorbed %) 5 Portfolio turnover rate 8
